DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (NPL “Automatic Simplification of Obfuscated JavaScript Code: A Semantics-Based Approach”), and further in view of Gounares (20190371209).
Regarding claims 1, 10, and 15, Lu teaches 1. A method by one or more computing devices for obfuscating challenge code, the method comprising: / 10. A computing device configured to obfuscate challenge code, the computing device comprising: one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to: / 15. A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a computing device, will cause said computing device to perform operations for obfuscating challenge code, the operations comprising (pp.31-32): 
obtaining challenge code for interrogating a client (p.39); 
inserting, into the challenge code, code for obfuscating outputs that are to be generated by the client, wherein the code for obfuscating the outputs includes code for applying a first chain of reversible transformations to the outputs using client-generated random values (pp.32-33); 
interning strings appearing in the challenge code with obfuscated strings (pp.32-33); 
inserting code for deobfuscating the obfuscated strings into the challenge code (pp.33-34); 
inlining function calls in the challenge code (pp.34-35); 
removing function definitions that are unused in the challenge code due to the inlining (pp.38-39); 
providing the challenge code for execution by the client (pp.33-34).
Lu does not expressly disclose, however, Gounares teaches reordering the challenge code without changing the functionality of the challenge code (par.58-65, 86-90).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lu to use reordering of code as taught by Gounares.
One of ordinary skill in the art would have been motivated to perform such a modification to further obfuscate code (Gounares, par.75-100).
Regarding claims 4 and 13, Lu/Gounares teaches periodically generating challenge codes, wherein all of the challenge codes have the same functionality but obfuscate strings and outputs differently (Lu, pp.32-33, Gounares, par.58-65, 86-90).
Regarding claims 5, 14, and 18, Lu/Gounares teaches wherein the client-generated random values are to be determined using a client-generated random seed (Lu, pp.32-33, Gounares, par.34-38, 60-67).
Regarding claim 6, Lu/Gounares teaches wherein the client is to send the client-generated random seed to a bot detection server, wherein the bot detection server uses the random seed generated by the client to deobfuscate the obfuscated outputs (Lu, pp.34-36, 39-40, Gounares, par.34-38, 60-67).
Regarding claims 8 and 19, Lu/Gounares teaches wherein the challenge code is obtained based on converting a symbolic representation of the challenge code into JavaScript (Lu, pp.31-32).
Regarding claims 9 and 20, Lu/Gounares teaches wherein the interrogating the client includes obtaining information about the client, wherein the information is to be sent as output to a bot detection server for analysis (Lu, pp.31-32).
Claims 2-3, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Gounares, and further in view of Israel (20140109201).
Regarding claims 2, 11, and 16, Lu/Gounares does not expressly disclose, however, Israel teaches wherein the obfuscated strings are generated based on applying a second chain of reversible transformations to the strings appearing in the challenge code, wherein the second chain of reversible transformations is determined by a timestamp and a random seed generated by the computing device (par.128-130, 138-142).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lu/Gounares to use timestamps and seeds as taught by Israel.
One of ordinary skill in the art would have been motivated to perform such a modification to further obfuscate code and provide additional means for authentication (Israel, par.3-20, 120-140).
Regarding claims 3, 12, and 17, Lu/Gounares/Israel teaches wherein the second chain of reversible transformations includes one or more of: string reversal, interspersion of random characters in predefined locations, XOR encryption, and nibble swapping (Lu, pp.32, 34-36, Gounares, par. 60-80).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/Gounares, and further in view of Thornton (20150033016).
Regarding claim 7, Lu/Gounares does not expressly disclose, however, Thornton teaches wherein the bot detection server is to determine that a violation occurred if the bot detection server determines that the client-generated random seed has been previously used by the client (par.58-61, 91-103).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lu/Gounares to use seeds as taught by Thornton.
One of ordinary skill in the art would have been motivated to perform such a modification to further prevent replaying of old seeds (Thornton, par.50-70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419